                          COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX. SS                                                         SUPERIOR COURT DEPT.
                                                                      C.A. NO.

TIMOTHY T. GILLIGAN.                                                 }
           Plaintiff                                                 }
                                                                     }
             V.                                                      }          COMPLAINT
                                                                     }
THE HARTFORD FINANCIAL SERVICES GROUP~ INC.                          }
a.k.a. TWIN CITY FIRE INSURANCE COMPANY. THE                         }
HARTFORD INSURANCE GROUP and THE HARTFORD,                           }
             Defendant                                               }


                     COUNT I - APPOINTMENT OF ARBITRATOR
                PURSUANT TO GENERAL LAWS CHAPTER 2S 1SECTION 4

I. The plaintiff, Timothy T. Gilligan, was at all times material to this action a resident of 23

Rosewood Avenue. Billeri~ Middlesex County, Massachusetts.

2. The defendant, The Hartford Financial Services Group, Inc., also known as Twin City Fire

Insurance Company. The Hartford Insurance Group, and The Hartford, is a corporation engaged

in business in the Commonwealth of Massachusetts with a principal place of business at 690

Asylum Road. Hartford, CoMecticut.

3. On or about March 30. 2018, the plaintiff was operating a motor vehicle with due-care on the

Everett Turnpike in Merrimack. New Hampshire.

4. At said time and place, the Tortfeasor. Kelli L. Lucier, drove her motor vehicle negligently

so closely behind the plaintiff"s motor vehicle without allowing adequate time to slow down so

as to crash into the rear of the plaintifr s motor vehicle at approximately 60 mph.
S. The Tortfeasor did not keep her eyes on the road ahead of her at all times before the crash.

6. The Tonfeasor did not drive at o safe speed at all times before the crash.
7. The Tortfeasor did not keep her motor vehicle a safe distance from the plaintiff's motor

vehicle at all times before the crash.

8. The Tortfeasor did not pay attention at all times before the crash.

9. The significant force of the crash-impact lifted the back of the plaintiff's motor vehicle off

the pavement.

10; As a result of the crash, the plaintiff suffered hanns and losses, including but not limited to

neck and back strains, chronic axial neck pain, buttock pain, skin sensation disturbances, chronic

thoracic spine pain, and right elbow cubital tunnel syndrome; was prevented from engaging in

his usual and customary activities; was obliged to pay in excess of $21,000 in medical expenses;

suffered an 8% whole person pennanent impainnent according to the AMA Guides to the

Evaluation of Pennanent lmpainnent, 61h Edition; suffer great pain of body and anguish of mind;

was otherwise harmed; and his ability to enjoy life was and is impaired.

11. On July 22. 2020, the defendant issued a letter granting pennission to the plaintiff to accept

the Tortfeasor's $20,000 policy limits to settle his underlying negligence claim against the

Tortfeasor.

12. At all times material herein. a standard Massachusetts automobile insurance policy (the

"Policy") issued by the defendant covering the plaintiff was existing, valid and in force.

13. The underinsured motorist coverage limits of the policy are $1,000,000.00 per person per

collision.

14. On December 4, 2020, the plaintiff presented a written claim for underinsured motorist

benefits under the policy for injuries, hanns and losses sustained as a result of the March 30,

2018 motor vehicle collision. A copy of that written claim letter is attached marked "A".




                                                                                                 2
 IS. In the absence of an agreement on the value of the plaintitrs damages, banns and losses. the

December 4. 2020 written claim demanded arbitration.

 16. The plaintiff and the defendant have-not agreed as to any damages that the plaintiff may have

sustained as a result of the aforementioned motor vehicle collision.

17. The tenns and conditions of the policy require that the amount of damages, harms and losses

sustained by the plaintiff as a result of the March 30. 2018 motor vehicle collision be detennined

through arbitration where the parties have failed to agree.



       WHEREFORE. the plaintiff requests that the Court appoint an arbitrator to hear and

decide this matter pursuant to M.G.L. c. 2S 1.



                             COUNT ll -93A/l 76D VIOLATIONS

18. The plaintiff repeats the allegations contained in paragraphs I thought 16.

19. Plaintiff's December 4. 2020 written demand for arbitration included i1emized crash-related

medical records and bills totaling $21,468.00, and Dr. Bhat's October 20i 2020 narrative report

causally relating plaintiff's symptoms and treatment to the March 30, 2018 crash, opining that

plaintiff "may very well need additional treatment" and that plaintiff has an 8% permanent

impainnent as a result of the crash.

20. On January 4, 2021, plaintiff sent an email to the defendant asking it to: •·Please lei me know

The Hanford's proposed arbitrators."

21. On January S. 2021. the plaintiff made a third request for arbitration during a telephone

conference with the defendant.




                                                                                                 3
22. On January 20, 2021. the plaintiff left a voice mail message for the defendant which included

a founh request for arbitration.

23. During plaintiffs January 22 and 25, 2021 telephone conferences with the defendant, the

plaintiff requested arbitration for the fif\h and sixth time and asked for The Hartford's proposed

arbitrators.

24. During plaintiff's February 8, 2021 telephone conference with the defendant. the defendant

apologized for not following up on plaintiWs requests for arbitration and promised to do so.

2S. During plaintiff's February 9, 2021 telephone conference with the defendant. the defendant

told the plaintiff that someone from the defendant's litigation department would contact the

plaintiff that day or the next regarding plaintiff's requests for arbitration.

26. As of February 23. 2021. the defendant had not responded to the plaintiff's six requests for

arbitration.

27. On February 23, 2021. plaintiff forwarded a written demand to the defendant for relief

pursuant to O.L. c. 93A and 1760. A true copy of the demand letter is attached marked "8".

28. Plaintitrs February 23, 2021 written 93A/176D demand asked the defendant to:

        a. '"provide promptly a reasonable explanation of the basis in the insurance
           policy in relation to the facts or applicable law . . . for a compromise
           settlement'. as required by MOL c. 1760 §3 (9) (n), including the sums
           allocated for partial disability, pain and suffering, past medical expenses,
           future medical expenses, pennanent impainnent. residual limitations. anxiety
           and emotional trauma,

       b. Respond to our request for arbitration, and

       c. efTectuate a prompt, fair and equitable settlement in the sum of $ I30,000 for
          Mr. Gilligan's claim for which Kelli Lucier's liability is more than reasonably
          clear:·

29. A copy of defendant• s response dated March 12, 2021 is attached marked "C".

30. The defendant's March 12, 2021 response failed to:

                                                                                               4
            a. provide a reasonable explanation of the basis in relation to the facts (including the

            sums allocated for panial disability, pain and suffering. past medical expenses, future

            medical expenses, permanent impairment, residual limitations, anxiety and emotional

            trauma) or the applicable law for its $35,000 offer of settlement, and

            b. respond to plaintiff's seventh request for arbitration.

31. As a result of those failures. the plaintiff is forced to file this action to litigate his claims.

32. The defendant failed to acknowledge and act reasonably promptly upon plaintiff's

communications with respect to his claim arising under the insurance policy in violation of G.L.

c. 176D. §3.

33. The defendant failed to effectuate prompt. fair and equitable settlement of plaintiff's claim,

in which liability is reasonably clear. in violation of G.L. c. 176D §3.

34. The plaintiff has satisfied all requirements of presentment of his claim under G.L. c. 93A and

c.176D.

35. The acts of defendant are unfair and deceptive acts in violation of G.L. c. 93A.

36. The acts of defendant are willful and knowing acts in violation of O.L. c. 93A.

37. The failure of defendant to make a reasonable offer of selllement is a willful and knowing

violation of G.L. c. 93A and I 760.

38. The failure of defendant to respond to plaintiff's seven separate requests to arbitrate his claim

is a willful and knowing violation of G.L. c. 93A and 176D.

       WHEREFORE, the plaintiff requests that the Court enter judgment against the defendant

in the amount of his damages, lOgether with multiple damages in accordance with G.L. c. 93A,

§9, attorneys' fees, interest and costs as pennitted by Jaw.




                                                                                                         s
Dated: March J1, 202 I




                         BBO#547306
                         Law Offices of Kevin S. Sullivan, LLC
                         Fletcher Street Professional Center
                         9 Fletcher Street, Suite A
                         Chelmsford, MA 01824-2886
                         kevin@kevinsullivanlaw.com
                         978-250-2777




                                                                 6
Exhibit A
                         LAW OFFICES OF h:E\'I~ S. Sl'Ll.l\'A~.1.1.C



s
                                                                                                        l..:,m, '.loulh\;m
                               Fl.ETC! IHt STKEI: I l'IWFl·.SSll l:'1.:\1. U:;-..:Tl:lt                 L.l,1!D!I. L.-, IJ!lli!.ID..ml,1\U!.!III
                                      •J Ft.1:TCIIER STRl:1-:l. SlJITF ,\
                                                                                                         I>= 1       i.~-nl   l~al    -\-.111:111
                                                 rn .: •1:-ll-!511-~i;'.'                                ~.ln.1!! l~~!~UI\ .ud.a~1?ffl

                                                 F,\X: 1'7ll-611U•!rl:i!
                                            1111,,:. kl.'\ i1N1llh ;1111,I\\ .S:lllll




Kris1i:n rillman. Sr. ('!aims Rep.
lhc l la11ford Financial Si:r\'iccs (irnup. luc.:.
P.O. l\llS 1-1~61
Lexington. K \' 4051 ~

Re:       \',1ur insur!!d: Pipclith:rs .-\ssm:ia1inn l.lh.:al l ·ni,,n
          Claimam:         rimnth~- l iilligan
          D.O.1 .. :       March 30. 2018
          Claim \"o.:

l)car \·Is. Tillman:

        .-\s yuu know i'rum uur pr.:, iuus i:ummunic:11iuns. I ri:prcscm Timo1hy l iilligan ,, ith n:specl
Illthe lmnns illhl lossi:s hi: sufl~rcd in lhl.· ah,n·e rdi:r..:m.:cd 1wu-\'chidc motor ,·chick cr;1sh. With
your permission. we itC\.:t.:ph:J 1hc at l:luH drhcr's 11unli::1sor's~S~n.ono.oo policy 1i1nits. Wl.· nuw
assi:n rhis claim 1i.1r the l'talancc ,,r ~ Ir. ( iilligan ·s hanns m1,I losses.

        The cr;1sh took place nn the ~,mhhuun<l side of the I: n:ri:u Turnpik~ in ~-lcrri1n.1ck. New
llamp:-hir..:. at ahuul -1:S➔ r1.1n. on Frid.1y. ~ksrch .,o. ~018. Th.: Mnfeasur. ~dli L. Lm:i..:r caused
1hc er.ssh. According to Ne\\ I liunpshin: State Sargent (irc;1ly. th.: tunlcasor was ..,\T fAUI.T
FOR FOl.1.0\\'l~G roo CI.OSl:1.\' TU \-TIIICI.E                                         =~
                                                                  (Timdthy Ciilliyarfs car) ~OT
:\Lll l\\'l~G .-\l>EQL\TI: Tl~IF TO SI., l\\" D< l\\'~:·




           Thi! ti.,rcl.• of the i111pac1 lif11.:J th~ hack      or Mr. liillig:111·s car off the pa\'l!mt:nl :111d causl!<l
lhi!S~,   isihlc ~lamag.:s 1,1 ~Ir. Gilligan·s ,ar:
 Simply put, the tortfeasor's negligence was the sole cause of the crash and of Mr. Gilligan's harms
 and losses.

 BACKGROUND: Ar lhe lime of 1hc crash. Mr. Gilligan was SB-years old and enjoying sood
 health. He- worked full lime, as lhe Business Agent for the Pipefiners Associaaion Local Union
 S37 Boston and Vicinity.

        A summary of some of the other elements of Mr. Gilligan's claim follows:

 0.0.B.:                       October 29. 1959
 Gender:                       Male
 Height:                       s·r
 Weight:                       168 lbs.

Date of First Treatment:      April 4. 2018

Injuries:                     Neck and back strains. Chronic axial neck pain. Buttock pain, Skin
                              sensation disturbances. Chronic thoracic spine pain. Right elbow
                              cubical tunnel syndrome
Procedures:                   Cervical spine x-roys (4/4/18). Lumboscral spine x-rays (4/4/18).
                              Thoracic spine x-rays (4/4/18), Chiropractic treatments (6), Cervical
                              spine (3/6/19), Home exercise program. Gende stretching, Heat and
                              ice, Cervical MRI (3/14/19). Right cervical 7 lranSforaminal
                              injection (3/26/19). EMO (8/26/20)

Prescriptions:                Ibuprofen. Diclofenac. Tizanidine. ZanaRex. Physical therapy (28
                              treatments), Home exercise program
Medical Specials:             $21.468.00 (lo date)

Partial Disability:           Two and a half years and continuing

Propeny Damages:              S6J03.23 (see the auached damage appraisal marked ..a;

Preexisting conditions:       Asymptomatic degenerative disc dis~

Pennanent lmpainnent:         8% whole person according to the AMA Guides to the Evaluation
                              of Permanent Impairment. 61A Edition (see Dr. Bha1's attached
                              October 20. 2020 nmnnive repon. marked UC")

LIABILITY: In the moments before lhe crash. both vehicles were traveling at approximately 60
mph in the far-left lane. The tortfeosor's vehicle was in lhe flow or traffic din:ctly behind Mr.
Gilligan"s car. Accordins to Sargent On:aly·scraslt Repon:
        AS TRAFFIC WAS SLOW IN FRONT OF THEM DUE TO NORMAL
        CONGESTION VEHICLE #2 (Mr. Oilligan•s) STARTED TO SLOW DOWN.
        VEHICLE # I (the tortfeasor) NOTICED TRAFFIC SLOWING AHEAD AND
        ATTEMPTED TO CHANGE LANES INTO THE MJDDLE LANE AND SLOW
        DOWN. IN THE PROCESS VEHICLE#I STRUCK VEHICLE #2 ON THE
        BACK PASSENOERS'S SIDE BUMPER WITH ITS FRONT DRIVERS SIDE
        BUMPER.

MEDICAL TREATMENT: During the first two days after the crash. Mr. Gilligan felt increasing
amounts of pain throughout his back and neck, suffered headaches, was lightheaded, experienced
left arm numbness when he laid on his left side, and was no& able to sleep well. An itemized list of
the medical records together with copies of those records is auacbecl markcd ..D". They summarize
the physical injuries, pain. symptoms. anxieay. an:aunent. and 8% whole person (according to the
AMA Ouidcs to the Evaluation of Permanent Impairment. 611t Edition) caused by the crash.

MEDICAL EXPENSES:          Attached marked ..E" is an itemized list of the medical bills to date
totaling $21,468.00, together with copies or those bills. that Mr. Oilligan incuned to treat· the
physical banns caused by your insured's negligence.

BESJDUALS: Mr. Gilligan is now subject to residual neck and back pain with tingling into the
forearm and two small fingers on his left side. Dr. Bhat expectS chat flare ups of those symptoms
will require funher oral medications. additional physical therapy, and/or additional 0uoroscopy-
guided injections in the future.

DEMAND: This undcrinsured motorist claim has a value of between SS00,000.00 and
S7S0,000.00. For that reason. we demand $600,000.00 to settle this claim in exchange for a
resolution within the next 21 days. In the alternative. we hereby demand arbitration.

         If you have any questions. or if you anticipate any delay with evaluating and responding to
this claim. please contact me.

       Thank you in advance for your anticipated cooperation.

                                                             Very cnaly yours.



Enclosures
                                                           ~
De: Timothy Oilligan
Exhibit B
                       LAW OFFICES OF KEVIN S. SULLIVAN, LLC


s
                                                                                                 ",:\ in S Sulhun
                               fl.ETC! IER STIU:ET f'ROFESSION,\I. CENTl:lt                      L,"\:inii,l.,..·jn~1lli\·;111l;11U!!ID
                                       1)   FLl:TCllf:I( STIU:ET. SlllTE ,\
                                       CIIEl.~ISFOIW.          ~t,\ 111820:-288(,                          0


                                                                                                 II= l t.:~-riL l.i:i:al ,\.-1,1.1111
                                                 TEI.: l)JK-:?50-1777                            ,li311.1!!,\.C\·in~11lli~;uil;i\\.~1!nl
                                                 FAX: 1'7S~f1CIU-:?05!
                                             hllp: · l.i:\·i1b11lli\a11l;1\\ .cum


Fchruary 23. 2112 I

The I lartfurd Financial Services Group. Inc.
:\1111.: Carolin!! Girard
P.O. Box 14268
K Fann Springs Road
l.cxingtun. KY 40512

         Your insured:        Pipc:littc:rs :\ssocia1inn Local I inion
         Claimmu:             Timo1hy Gillig:111
         D.O.L:               ~farch JO. 10 I~
         Claim :,.;o.:        Y8() :\l.'. 22188

Dear ~ls. Girard:

         This is a demand for rdicf pursuanl 10 lhc ~l:1ssachusi:ns Consumer Pro1cc1ion :\ct.
~-la:.sachusells General La\\s. Clmp1cr '>JA. Sc:1.:liun '>. I represent Timothy Gilligan with respect
to this c:laim. This h:th:r is hl aJ,·ise ) uu 1hal the conduct of~ our claims ,1':panmcnt with respect
1i11he hanJling uf this cl:1im cunslit111cs unfair ;utJ Llecc:pti, c c:bims prnctic:c:s prohihitcu h~· ~-I.Ci.I..
c. 1761> :md .\I.G.L. c. 93.-\.

    I.        ll.-\CKGR<>lI~J>

         The Jncumenai:J hackgruunJ his1tiry of 1his d:1im is sci uu1 in:

         :\. Your Senior Cl:1ims Rcprcsc111:11hi: Kristen lillman·s Jul) .2.2 • .20.20 kncr grnnting
             pennissil1n to accept ~IAPFRE" s. $21UlllU pulic:~ limits 10 sc11lc. 1hc unJc:rlying cl.1im.

         B. Our Dcc:i:mhcr -t 2020 Jcm:111d ti,r arhi1r:11iun th.ii we: si:nt tn Ms. lillm.in. whic:h alsu
             indud~<l S.2 l.-16S.UO in itemi:,eJ mcJic:1I e~pc:nscs anJ Dr. Bhat' s Oc1ohcr .20. .20:?0
             nam,tin: rcpun c:1usall~ rda1i11); .\ Ir. ( iillig:111 · s symptoms :mJ trc::nmcnt 10 the: .\·larch
             30 . .2018 crJsh. ;inJ u11ini11g that ~Ir. Gilligan .. ma~ \·cry well need aJJitiunul
             1rc.11mcn(· :111J that ~Ir. (iillig:u1 lms au 8"., pcrmanem impairmclll .is a rcsuh o( 1hc
             cr:1sh.

         C. ~ly Jamm~ -l • .:?11~1 email 1&1 .\Is. Tillman askini; her 1u: ··Plc:asc lei me knuw The
             I lar1ford':;   prnpns\.:J arhi1r.i1urs:·

         I>. .\ I) Januar~ S. 2CJ.:! I 1clcphunc c:unl\!rc:111.:c wi1h .\·Is. Tillnmn ri:pi:ating our rc:'-fuc:sl for
             arhi1ratil1n.
          E. The voice mail message I left for Ms. TIiiman on January 20, 2021 requesting
             arbitration.
          F. My January 22 and 2S, 2021 telephone conferences with Ms. TIiiman repeating our
             requests for arbiuation and for The Hartford's proposed arbitrators.

          O. My February 8, 2021 telephone conference with Ms. Tillman during which she
             apologized for not following up on our n:ques1S for arbitration and promised to speak
             to her boss and get back to me.

          H. My February 9, 2021 telephone conference with Ms. Tillman during which she told me
             that someone from the litigation depanment would contact me that day or the next
             regarding our requests for arbitration.
All of those documented m:ords and communications an: hereby incorporated by reference into
this MOL c. 93A demand for relief.

    II.      93A/176D VIOLATIONS
        The Hartford Financial Services Group. Inc. (..The Hanford") has a duty to make a prompt
and fair senlcment offer. Hopkins,,. Liberty Mut. Ins. Co., 434 Mass. 556 (2001). It also has a
duty to ..effectuate prompt.. fair and equitable sctllemencs of claims in which liability has become
reasonably clear." MOL c. 176D §3 (9) (f). In addition, The Hanford has an obligation to "provide
promptly a reasonable explanotion of the basis in the imurance policy in relation to the faclS or
applicable law ... for a compromise settlement." MOL c. 176D §3 (9)(n). Despite lhe more than
reamnably clear liability and damages. The H111ford has failed to make a reasonable offer to settle
Mr. Gilligan's claim, and has not provided a n:asonable explanation based on lhe facts ofthe claim
or the law to justify its offers. Furthennore. The Hartford has not responded to our repeated
requests for arbitration and for The Hanford's proposed arbitrators.

        Chapter 93A of dte Massachusetts General Laws subjects The Hanford to potential
exposure for double or treble damagCSt auomeys' fees and related costs. If there is a rmding that
The Hanford knowingly performed an unlawful act or failed to make a reasonable offer or
settlement upon demand with knowledge or reason to know that the acts complained of violated
Section 2 of Chapter 93A, at least double damaaes will be imposed. "The standard is objective
and requires a defendant to investigate the facts and consider the legaJ precedence." Hiller v.
Sliver Branch, 376 Mass 621 (1978).

        Section 2 (a) of Chapter 93A provides in relevant pan thal: " ... unfair or deceptive acts or
practices in the conduct of any trade or commerce are hereby declared unlawful." The Supreme
Judicial Coun has found ample support for an award of multiple damages when a demand letter
delineated the unfair practice and sea out the pertinent texi of Chapter 93A. Id., at 628.

        The burden is on The Hanford to show the reasonableness ofany settlement of1'er it makes.
in response to this cenificd mail demand letter. Patry v. Harmony Home.,, 10 Mass. App. Cl. I,
rev. den'd 381 Mass. 781 (1980). A settlement offer made which is later determined to be
unreasonable still subjects an insurer to multiple damages. Id.. at 6 - 7.

        In sum. The Hartford's conduct in the handling of Mr. Gilligan's claim constitutes unfair
and deceptive practices. the result of which continue to cause damages to Mr. Oillipn. ll is clear
that The Hanford failed to offer a fair and equitable settlement when liability was reasonably clear.
Under dte law in Massachusetts. liability is reasonably clear when ..a reasonable person. with
knowledge of the relevant facts and law. would probably _have concluded, for good reason. that the
insured was liable to the plaintiff." O'Lelll')'-Alison v. Me1ropolltan Property & Cos. Ins. Co•• S2
Mass. App. Ct. 214,217 (2001)(quoting Demeo v. Sla1e Farm Mut. Auto. Ins. Co., 38Mass. App.
Ct. at 956-57).

        The Hanforcrs failure to make a reasonable senlement off'er under the cin:UfflSW1CCS of
Mr. Gillipn's constitutes an unfair and deceptive act or practice under M.G.L. c.93A §2 and is an
unfair claim settlement pracaice declared unlawful by M.G.L. c. 176D §3(9). Specifically, The
Hartford has violated c. 176D §3(9)(f) by failing to effectuate prompt. fair and equitable settlement
offers for claims in which liability bas become reamnably clear. The Hartford also violated MOL
c. 176D §3 (9) (n) by failing to "provide promptly a reasonable explanation of the basis in the
insurance policy in relation to the facts or applicable law •. . for a compromise settlement."
Funhermore, The Hartford failed to respond. in violation of 176D §3(9)(b), by failing to
acknowledge and act reasonably promptly upon our communications requesting arbitration and
The Hanford's proposed arbitrators.

         As a result of The Hanford's unfair and deceptive claims settlement practices. Mr. Gilligan
sustained damages. and is required to commence litigation to obtain a coun order to require The
Hartford to submit to arbitration and to appoint an arbib'ator. The Hartford's bad faith actions have
caused Mr. Gilligan to file this 93A claim and will require him to "institute litigation. and. in so
doing, to incur the inevitable 'costs and fiustrations that are encountered when litigation must be
instituted and no settlement is reached.'" Hopkiru "· Llber,y Mut. Ins. Co., 434 Mass. SS6, S67
(2001)(quoting Cleggv. Butler, 424 Mass. 413,419 (1997).

        Pursuant to M.O.L c. 93A §9, when The Hanford is found to have violmed M.O.L. c. I76D
or c. 93A by failing to make a reasonable offer of settlement as provided by law and liiling to
respond to our repeated requescs for arbitration, The Hartford may be liable for multiple damages,
interest and anomey's fees. It is clear from the history of this case that The Hanford knowingly
and repeatedly engaged in unfair claim settlement practices throughout the claim handling process.
thus uiggering multiple damages under c. 93A.

   Ill.    DEMAND fOR RELIEF
       Based on Kelli Lucier's clear liability and Mr. Gillipn's harms and losses. Mr. Oillipn's
claim has a value greater than The Hanford's settlement offers ofSIS.486, $22.SOO, S30,000 and
S3S,OOO. As a result, Mr. Oilligan hereby demands that The Hartford:

   I. "provide promptly a reasonable explanation of the basis in the insurance policy in relation
      10 the facts or applicable law ... for a compromise settlement", as required by MOL c.
             J 76O §3 (')) (n). im:ludiny the sums allocah:d l'i.u panial disahilily. pain and sul'Ji.:ring. pasl
            medical expenses. li.uure mcdic,11 cxpcnscs. pc:nnanl!nt imp;tinncm. residmil limitations.
            ;mxicty anti cmutinnal trmmm.

     2. Respond to our n.-c.1uc~r ltlr urhitrntion. nnd

     3. cllcc;tmuc 11 prompt. fair and cqui1.ibh.: sc:Ulcmcnt in thc sum ofSIJ0.000 for Mr. Gilligan·s
        cltaim 1hr which Kclli 1.ucicr·s liahility is mun: thm1 rcason.,hly clci1r.

        Clmpt..:r 93.-\ allows The Munford 30-days from rccdpl of this dr.:numd 10 rr:spond .. If we
do not n:cd,·c .i rcason.1hlc s..:ttlem..:m ofli:r within 11ml 30-d;,y f)l!ri,1d. we wiJI not he limitc::d to
uur dcnmnd and will seek full cumpc11sutiun. In :addition. pursuant to M.G.L. c. 9jA. ln:blc
,Jamagcs. auorncy's fi:cs. anti cusL'i may hc :1wantcJ hasc:tl upon a linding th:u The Hartford ach:d
in bad li1ith in falling hl gmni rclicf with knuwli:Jgc.:. or reason to know. thut its :icts \'iolated the
StallllC.




De          Timo1hy Gillig.m
Exhibit C
           Prep.ire. Protect. Prev.1il.                                                             RECEIVED                  1:t 2021
                                                                                                                                                 THE1
                                                                                                                                                 HARTFORD



                 I ;1\\ I llli.:.:,- .. r I, ... , in S. S11ll1\ .Ill. I I .l'
                11,:1,:h,:r 'i11-.:..·l l'r,,1~·,-,i1111.1I C.:.:111,:r
                •> n. -1 .. h.:1 ,1.-..-.:1. "1111.: \
                l"h ..·l.11-.1,,,-.1. \I.\ u1:c-1.:ssc,

                            h1--111.:,I.               1'1p.:lill.:1, . \,-,,1,.·ia1i,111 I .,,.-.1I I ui,111
                            l l.1im.1111              ·1 1111 ..11\\ <i1llir.:111
                            1>.,1.: ,,r 1,.,..        .•3iJ:01~
                            l·l:11111 \"·             \ ~·· ,1 ·
                                                              ~:,~~
                            J'.,li ..-~ .\,,.        IISI J·S .\.\15~1l




                ·1111•. l.:11.:r 1, 111 r.:l.:r.:11.:.: r., tit.: ;al,,,\.: 11i..::111i.. 11..:ll ..·1;11111 and 1.::-1"•1\\I, 1,, ~••Ill l..:11.:1 .,f
                l· ..·h,u.u~ : ,.     :11:  I 111 \\l11 ..·h ~"" r.:l~r..-11 ..·.: \l;i ..,.h.:lu1:-.:11, t·,,11,u111.:r l'r,,1.:.:1i,,11 \.:1.
                 \l.,,,:i.h11,.:11, <i ..·11.:1;11 I.,"'· l"h:11'11.:r'.I.>.\. s...-..·11..11 'I l111ti;1II~. \\.:r--:i.:.:1 , ..11ra",._•r1t,,11,
                1h:1l l \, 111 \. 11~ l·i1.: hi:-ur.111.: ..· l ,1111p.111y I l\\111 l"1t, 1 •·· in hr ..-,h:h .,f ih ,,hh~.11i, 111•. 1111ll.:r
                lh ..· :.1\, :111.I ui p:111a.:11l.11 1111d.:r l h;1p1.:r •>.\.\.

                \\ ..· 1111d.:r.,1.111\I lhat ~". ( i1lli:111 h;,:- r.:..:.:l\·.:,I \.211.111111.1111111 .:,,111p.:ll!1oillio11 lr,,111 ~ I. \l'I· In.
                lih11r.111.: .. ,,11 h..·l1,1JI" .. f l,.:lli I 11 ..·i.:1 ;111J i, pur,11111~~ SI .u,.111111 i11 u11J.:rin,.t11·.:,I m,11,,,i,.1
                h..·11,li1,. 1hr, ·•11,!h I\, 111 l 11\ .

                I ,,ll,,\,111;; s.·.-.:ip1 ,,t      \"llf   l.:11 ..·1.   "•   h:,,·..- :1;:.11111.·, i..·,\..:,I
                                                                                                                1hi, .:I.aim :111ll 1h.: 111.:,h ..·:1I
                r.:.:, 1\I-. pr••\ i,l.:d h: ~••m ,,Iii.:.: r.::-·.ir\lin~ \la. liilli;,::111·"' 111.:d1 ..·;1I tr.::11111..:111 :111d h;l\.:
                     1


                d.·1.:11n111.:d th:11 1h ..• , .. 111 ..-111..-,11 ,,11;.:..- ~·\1 ..·11Ll.:il 1,~ l,ri,t ..·11 l"ilh11:i11 in th~· :1111,,11n1 ,,!'
                -.. ;~_,,rn, 1,11 , .. Ii~· 1:,i,   :111d 1.:a:-,111:ilil.:

                 'i ,,;: 11.1••.: '"'' ph.:,.:nt.:,l .:\ld..:11..:..: i., ~u11p,,11 .\••Ill ll.:111;U1J 1;,,- ~l.lll.(JOO.ll&l. ha•\\,:\.:1·. ,,.:
                \\1111ld .;,,rn,ul,.:r an,· :iddi1i,111al m..:cli..::11 r.: ..·,,nls ,,1 ,11h.:r ..-,·i,1..:ll\\: y,111 lllilY pr,,,·i,I.: in
                'lll'P••rl .~t" :1d\lit1,,11:1I d:1111:1;,:.::-.

                II .', •u \\t111ld Iii•.: t•• d1~..:11:-, 1hj,. i11 li111h.:r d.:tail. pl..:;1,-.: k.:I fr.:.: 1,, ..:,111(;1 ..·1 111.: :11 S1tlJ-
                ••••~-I ~ ..11.




                l'.11,•1111.: (iirard
                 I 1tw.1111,11 (.",,11-.uh:1111

                ·1 '"" l. i1y rir.: l11,ur;111.. . - l"i•11111:11i:
                                                                                                                                                Tho H.ar &ford
                                                                                                                                                E.ntorn GL & Aulo U&lg,UJon
                                                                                                                                                1· l.') 1iu• 1•1;'b3.
                                                                                                                                                L-·uu:uc:n.    ri"t'   .:QS,1;'
                                                                                                                                                :.-r ..- ...._. ,ica-s~s-;as~

PCtl: 3001-1202103102000377 DCN: 30014202103102000377001 Received D:ite/Tlma: 3/10/2021 7:13:22 AM P:soe 3                                                             or .i
